      Case 3:20-cv-00934 Document 1 Filed 08/18/20 Page 1 of 8 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


ROLAND GUENTER MUELLER.,

        Plaintiff,

vs.                                               CASE NO:

MERCEDES-BENZ USA, LLC., a foreign
limited liability corporation,

        Defendant.
                                           /

                     COMPLAINT AND DEMAND FOR JURY TRIAL
                        INJUNCTIVE RELIEF REQUESTED

        Plaintiff Roland Guenter Mueller sues Defendant Mercedes-Benz USA, LLC

(“Mercedes USA”), and alleges:


I.      Nature of action

        1.      Roland Mueller’s age discrimination claims arise from his employment

with, and termination by, Defendant Mercedes USA. Defendant’s termination of Mr.

Mueller violated the Age Discrimination in Employment Act (“ADEA”) and the Florida

Civil Rights Act (“FCRA”).

II.     The parties

        2.      Mr. Mueller was 67 years old when he was terminated by Defendant

effective June 1, 2020. Mr. Mueller was employed by Defendant or its affiliates for 26
       Case 3:20-cv-00934 Document 1 Filed 08/18/20 Page 2 of 8 PageID 2




years and was Defendant’s Information Technology (“IT”) Department Manager,

Engineering Services & Parts Systems, when terminated.

         3.     Defendant Mercedes USA was founded in 1965 and its primary business is

to import Mercedes-Benz automobiles from Germany into the United States.

III.     Compliance with administrative prerequisites

         4.     On June 2, 2020, Plaintiff timely filed his charge of age discrimination,

attached as Exhibit 1, with the Equal Opportunity Commission (“EEOC”), and the Florida

Commission on Human Relations (“FCHR). It has been more than sixty (60) days since

Mr. Mueller’s EEOC charge was filed and neither the EEOC nor the FCHR has made any

determination. Accordingly, under 29 CFR § 1626.18 (b), Mr. Mueller has timely filed

this action.

IV.      Statement of facts

         5.     Mr. Mueller was told by Defendant on April 21, 2020 that he would be

terminated effective June 1, 2020, and he was.

         6.     When Mr. Mueller was terminated, he was 67 years old, he was qualified to

do the job from which he was terminated, and he was replaced by a substantially younger

person, Mr. Babafemi Ogunbayo, age 57.

         7.     After he was notified of his termination on April 21, 2020, Mr. Mueller was

told by his manager, Ms. Zelma Cilliers, Defendant’s IT General Manager and Chief

Information Officer, that his position was not being eliminated. She told him that he would

be replaced by Mr. Babafemi Ogunbayo.




                                             2
    Case 3:20-cv-00934 Document 1 Filed 08/18/20 Page 3 of 8 PageID 3




        8.      At age 67, Mr. Mueller was the second oldest employee in Defendant’s IT

Department when he was terminated. The oldest employee, then age 69, was also

terminated. See Exhibit 2 at page 14, showing “Employees Selected for Termination and

Eligible for Severance Benefits.” Mr. Mueller is the first person listed among the 14

persons fired. His “Job Title” is “DM [Department Manager] Engine Services & Parts

Systems,” and his “Age” is 67.1

        9.      Although less than eight percent (8%) of the 147 employees listed on

Exhibit 2 are age 60 or older (11 of the 147 employees are 60 and above), more than 40%

of the employees selected for termination were age 60 or older (6 of the 14 employees

chosen for termination were 60 or above). Stated differently, Defendant terminated 14 of

its 147 IT employees, or less than 10% of its IT Department. But it terminated more than

54% of its IT employees age 60 and above.

         10.    Defendant’s reason for selecting Mr. Mueller for termination is pretextual.

As stated on page 14 of Exhibit 2, showing “Selection Criteria,” Defendant states:

         Employees were selected for termination based primarily on the criticality
         of their position, including which positions the Company could eliminate
         without adversely affecting its business, along with overall job
         performance and whether the employee possesses necessary job skills.

        11.     Contrary to its claimed “Selection Criteria,” Mr. Mueller’s position was

deemed “critical” by Defendant in the weeks before his termination. Conversely, the




1
         Here and throughout, references to page numbers refer to the PDF page number of the
Exhibit at issue. For example, page 14 of Exhibit 2 is the 14th page of an 18-page PDF Exhibit.
When viewed as a PDF, it is identified as “14 / 18.” Plaintiff’s counsel has highlighted in yellow
the cited passages in each Exhibit for the Court’s convenience.


                                                 3
    Case 3:20-cv-00934 Document 1 Filed 08/18/20 Page 4 of 8 PageID 4




position of Mr. Ogunbayo, Mr. Mueller’s younger replacement, was deemed “non-

critical.” In May 2020, Defendant classified the jobs in its IT Department as “critical” or

“non-critical,” as a way of designating who would be laid off without hurting Defendant’s

“core business” (“non-critical”), versus who was essential to running the “core business”

(“critical”), as more fully explained in paragraph 12, below.

       12.     In order to collect emergency relief funds available from the United States

government during the COVID-19 pandemic, Defendant elected to give fully paid

“vacations” to its “non-critical” employees during the two weeks from Monday May 4

through Friday May 15, 2020. In a Manager’s Guide captioned “Paid Leave Employee

Notification,” Defendant explained that managers, including Mr. Mueller and his manager,

“… will inform employees that their role is considered critical or non-critical to running

and/or supporting the continued operation of our core business during the COVID-19

outbreak and if their role is non-critical, then they will be placed on COVID-19 paid leave

the first 2 weeks in May.” See Exhibit 3 at page 1.

       13.     As shown on Exhibit 4, prepared by Defendant, at page 1 Mr. Mueller’s

position is shown to be critical (“Normal Work”), while the role of his replacement, Mr.

Ogunbayo, is shown to be non-critical (“COVID Vacation”).

       14.     According to his performance evaluations, promotions, pay raises, bonuses,

and other feedback from Defendant during more than 26 years, Mr. Mueller routinely

performed his job with Defendant in an at least satisfactory manner. For example, he

received a $39,000 bonus shortly before he was notified that he was to be terminated. His

job skills were in demand as demonstrated by Defendant keeping him actively employed



                                             4
     Case 3:20-cv-00934 Document 1 Filed 08/18/20 Page 5 of 8 PageID 5




to run Defendant’s “core business” during the same time that his ten-year-younger

replacement enjoyed his fully paid “IT COVID Vacation.”

          15.   Defendant’s decision to terminate Mr. Mueller, even though it regarded his

position as critical, and to replace him with a substantially younger employee in a non-

critical position, was because of Mr. Mueller’s age/67.

          16.   In the alternative to paragraph 15, a rational trier of fact could disbelieve

Defendant’s proffered reason for terminating Mr. Mueller, i.e., as stated on Exhibit 2 on

page 14, captioned “Selection Criteria.”

          17.   Mr. Mueller has lost earnings, wages, bonuses, and other employment

benefits because of his unlawful termination, and he is likely to continue losing them in the

future.

          18.   Mr. Mueller has suffered mental anguish, loss of dignity, and other

intangible injuries because of Defendant’s unlawful conduct. His losses in this regard are

those which any typical person would experience under the circumstances.

          19.   Defendant acted with reckless disregard for Mr. Mueller’s federally

protected rights when terminating his employment.

          20.   Mr. Mueller is required to reimburse the undersigned for his reasonable

attorneys’ fees and expenses.

V.        Counts and Relief Sought


                                       COUNT I
                                (ADEA, Age Discrimination)

          21.   Plaintiff re-alleges paragraphs 1 to 20.




                                              5
    Case 3:20-cv-00934 Document 1 Filed 08/18/20 Page 6 of 8 PageID 6




       22.     Defendant’s decision to terminate Mr. Mueller was because of his age/67,

in violation of the ADEA. 29 U.S.C. § 623(a)(1).

       23.     In the alternative to paragraph 22, a rational trier of fact could disbelieve

Defendant’s proffered reason for terminating Mr. Mueller, i.e., as stated on Exhibit 2 on

page 14, captioned “Selection Criteria.”

       24.     Defendant’s violation of the ADEA was willful.


                                      COUNT II
                               (FCRA, Age Discrimination)

       25.     Plaintiff re-alleges paragraphs 1 to 20.

       26.     Defendant’s decision to terminate Mr. Mueller was because of his age/67,

in violation of the Florida Civil Rights Act. Fla. Stat. § 760.10(1)(a).

       27.     In the alternative to paragraph 25, a rational trier of fact could disbelieve

Defendant’s proffered reason for terminating Mr. Mueller, i.e., as stated on Exhibit 2 on

page 14, captioned “Selection Criteria.”

       28.     Defendant’s decision was motivated by the requisite level of culpability to

warrant the imposition of punitive damages under Fla. Stat. § 760.10(5).


                                 RELIEF REQUESTED

       WHEREFORE, Plaintiff Roland Guenter Mueller demands the following legal

and equitable/injunctive relief under both Counts of this Complaint, unless specified

otherwise:




                                              6
    Case 3:20-cv-00934 Document 1 Filed 08/18/20 Page 7 of 8 PageID 7




       a.      Past earnings, wages, salary, bonuses, and other employment benefits lost

because of Defendant’s unlawful termination of Mr. Mueller’s employment (collectively

referred to as “back pay”)

       b.      Interest on the amount of back pay as of the date of judgment.

       c.      Liquidated damages equal to the sum of Mr. Mueller’s back pay plus pre-

judgment interest on his back pay, under the ADEA, 29 U.S.C. § 626(b).

       d.      Retroactive reinstatement to Mr. Mueller’s position or its equivalent, with

“back pay” (hereafter collectively referred to as “retroactive reinstatement”).

       e.      In the event retroactive reinstatement is not feasible, then in addition to back

pay, Plaintiff demands all earnings, wages, salary, bonuses, and other employment benefits

he will lose in the future because of his unlawful termination (hereinafter collectively

referred to as “front pay”);

       f.      Compensatory damages including, but not limited to, compensation for his

emotional pain, humiliation, suffering, inconvenience, mental anguish, loss of enjoyment

of life, loss of dignity, and any other non-pecuniary losses or intangible injuries allowable

by law or equity under the FCRA at Fla. Stat. § 760.10(5).

       g.      Punitive damages as allowed by the FCRA at Fla. Stat. § 760.10(5).

       h.      Attorneys’ fees and expenses, including expert witness fees as allowed by

law, all recoverable statutory costs, and all litigation expenses not otherwise expressly

allowed by statute.

       i.      All other legal or equitable relief to which Mr. Mueller is entitled as a matter

of law or equity; and,



                                              7
   Case 3:20-cv-00934 Document 1 Filed 08/18/20 Page 8 of 8 PageID 8




       j.     Trial by jury of all issues so triable.


Dated: August 18, 2020,
Respectfully submitted,

                                   s/Scott Thomas Fortune
                                   FORTUNE LAW OFFICES, PA.
                                   Scott Thomas Fortune, Trial Counsel for Plaintiff
                                   Florida Bar No. 342815
                                   SFortune@FortuneLegal.com
                                   1807 3rd Street North
                                   Jacksonville Beach, Florida 32250
                                   Telephone: (904) 246-2125
                                   Mobile: (904) 333-3965
                                   Facsimile: (904) 246-1551

                                   Attorneys for Plaintiff




                                              8
